UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1625


In Re:   CARLOS ENRIQUEZ HERNANDEZ,

                Petitioner.




    On Petition for Writ of Mandamus.        (2:95-cr-00262-WLO-1)


Submitted:   August 19, 2011                 Decided:   August 31, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carlos Enriquez Hernandez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos   Enriquez   Hernandez      petitions    for     a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 18 U.S.C. § 3582(c)(2) (2006) motion.                He seeks an order

from this court directing the district court to act.                  Our review

of the district court’s docket reveals that the district court

denied the motion on July 1, 2011.                 Accordingly, because the

district court has recently decided Hernandez’s motion, we deny

the mandamus petition as moot.                We grant leave to proceed in

forma   pauperis.       We   dispense    with    oral    argument    because     the

facts   and    legal   contentions      are   adequately    presented      in    the

materials     before   the    court   and     argument    would     not   aid    the

decisional process.

                                                               PETITION DENIED




                                         2